Citation Nr: 1444322	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

At the March 2013 hearing, the Veteran requested a copy of the hearing transcript.  See also an April 2014 letter from the Veteran (stating that as of April 2014 he had not yet received the hearing's transcript).  A transcript is being supplied by the Board to the Veteran in separate correspondence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The record reflects that the Veteran receives Social Security Disability benefits from the Social Security Administration (SSA).  See March 2013 hearing transcript.  Without the records, the Board cannot determine whether they are relevant.  Thus, if appropriate, all records from SSA should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The record also reflects that the Veteran receives VA treatment for his PTSD since May 2008.  See, e.g., March 2013 hearing transcript.  But, the file contains his medical records only up to March 2009.  Consequently, the Veteran's treatment records since March 2009 should be obtained and associated with the file.

In addition, the Veteran underwent a VA examination in February 2010.  At the March 2013 hearing, the Veteran testified that his symptoms continue to worsen.  The February 2010 VA examination focused on the criteria necessary to establish entitlement to service connection, but it does not completely address the Veteran's symptomatology to aid in the evaluation of his condition.  Consequently, a remand for an appropriate VA examination to evaluate the Veteran's PTSD is warranted.  See  Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain any VA medical records from March 2009 forward.

3.  Upon completion of the above, afford the Veteran an appropriate VA examination to assess the current severity of his service-connected PTSD.  All indicated studies must be performed.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



